Case 2:18-cv-00113-GJQ-MV ECF No. 16, PageID.899 Filed 08/05/21 Page 1 of 1


                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF MICHIGAN
                                    NORTHERN DIVISION


 MARK NOLAN,

            Petitioner,

 v.                                                                             Case No. 2:18-CV-113

 MELINDA BRAMAN,                                                                HON. GORDON J. QUIST

       Respondent.
 _____________________/

                   ORDER ADOPTING REPORT AND RECOMMENDATION

        This is a habeas corpus petition brought by state prisoner Mark Nolan pursuant to 28 U.S.C.

§ 2254. United States Magistrate Judge Maarten Vermaat issued a Report and Recommendation

(R & R), recommending that the Court deny Nolan’s petition, deny a certificate of appealability,

and not certify that an appeal would not be taken in good faith. (ECF No. 14.) No objection has

been filed pursuant to 28 U.S.C. § 636(b). Therefore, the Court will adopt the R & R. 1

        THEREFORE, IT IS HEREBY ORDERED that the Report and Recommendation (ECF

No. 14) is approved and adopted as the Opinion of the Court, and Nolan’s habeas petition (ECF

No. 1) is DENIED.

        IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

        A separate judgment will enter.

        This case is concluded.

Dated: August 5, 2021                                                 /s/ Gordon J. Quist
                                                                     GORDON J. QUIST
                                                               UNITED STATES DISTRICT JUDGE


        1
            The Report and Recommendation was returned to the Clerk on July 28, 2021, marked “Paroled; unable to
forward.” (ECF No. 15.) Dismissal of Nolan’s habeas petition would also be proper pursuant to Fed. R. Civ. P. 41(b)
for failure to provide the Court with information regarding his current address. See Von Ehl v. Saginaw Cty Jail, No.
18-11453, 2019 WL 2016546, at *2 (E.D. Mich. Mar. 31, 2019).
